Title: Petition of Oliver Evans to the Patent Board, [ca. 1 December 1792]
From: Evans, Oliver
To: Patent Board



[ca. 1 Dec. 1792]

To Thos Jefferson Henry Knox and Edmund Randolph Esres.
The petition of Oliver Evans of NewCastle County delaware State Miller Respectfully Sheweth
That your Petitioner did as early as the year 1774 begin diligently to search for an inanimate power that he might apply to the purpose of propelling land Cariages without Cattle and by a long course of  study and practical experiments he in the year 1786 discovered and invented the means of applying the power of steam and the pressure of the atmosphere to the said purposes as well as to many other useful purposes in a simple and Cheap manner By means of steam engines of his own invention of a peculiar construction in which water or any other dense fluid is used between the hot steam and the working parts of the engine to prevent the steam from escaping and from heating the working parts too hot by which means the steam may be greatly heated so that it will work with great power either with or without the aid of the pressure of the atmosphere or the use of a condenser or vacuum These engines are of such simple Construction that they may with Convenience be applied to move any kind of machinery that requires either a Circular or Vibrating motion And to the propelling of land Cariages with heavy burdens in an easie cheap and powerful manner.
Your petitioner therefore prays that this bord will be pleased in pursuance of the act entitled the act to promote the progress of usefull arts to Cause letters patent to be made out granting to your petitioner his heirs Executors Administrators and assigns for the Term of fourteen years the sole and exclusive right and liberty of propelling land Carriages by the power of steam and the pressure of the Atmosphere and of making constructing and useing and vending to others to be used the said Engines and improvements by him invented and your petitioner will ever pray &c.

Oliver Evans

